NOS. 12-21-00239-CR
                                      12-21-00240-CR

                          IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOEL LEE GONZALES,                               §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                     PER CURIAM ORDER
        Appellant, Joel Lee Gonzales, filed a motion to abate for correction of inaccuracies in
volume eight of the reporter’s record. He states that volume eight, which consists of the
sentencing phase of trial, was prepared by Beverly E. Dixon. According to Gonzales’s counsel,
her review of volume eight reveals inaccuracies that exceed typographical errors and create
confusion. Counsel asks that the audio recordings of volume eight be delivered to the trial court
so that a different certified court reporter may prepare a new transcription of volume eight to
ensure an accurate reflection of the testimony and evidence presented during the sentencing
phase of trial.
        Regarding the correction of inaccuracies in the reporter’s record, the parties may agree to
correct an inaccuracy in the record without the reporter’s recertification.      TEX. R. APP. P.
34.6(e)(1). When, as in this case, the dispute arises after the reporter’s record has been filed in
the appellate court, that court may submit the dispute to the trial court for resolution. TEX. R.
APP. P. 34.6(e)(3). If the parties cannot agree on whether or how to correct the record, the trial
court must--after notice and hearing--settle the dispute. TEX. R. APP. P. 34.6(e)(2). If the trial
court finds any inaccuracy, it must order the court reporter to conform the record, including text
and any exhibits, to what occurred in the trial court, and to file certified corrections in the
appellate court. Id. “By written stipulation filed with the trial court clerk, the parties may agree
on the contents of the appellate record.” TEX. R. APP. P. 34.2. “An agreed record will be
presumed to contain all evidence and filings relevant to the appeal.” Id.
       Accordingly,
       It is ORDERED that the Honorable Austin R. Jackson shall, in accordance with Texas
Rule of Appellate Procedure 34.6(e)(2), conduct a hearing, on or before May 11, 2022, and
make written findings of fact as to whether there are any inaccuracies in volume eight of the
record and, if any such inaccuracies exist, the corrections to be made. If the trial court finds
volume eight of the record to be inaccurate, the trial court shall order the court reporter to
conform the reporter’s record to what occurred in the trial court and file certified corrections
with this Court.
       It is FURTHER ORDERED that a supplemental clerk’s record including the trial court’s
written findings, along with any supporting documentation and orders, be certified to this Court
on or before May 18, 2022.
       It is FURTHER ORDERED that the court reporter file a reporter’s record of the hearing
on or before May 18, 2022.
       WITNESS the Honorable JAMES T. WORTHEN, Chief Justice of the Court of Appeals,
12th Court of Appeals District of Texas, at Tyler.

       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
11th day of April 2022, A.D.


                                                  _________________________________
                                                  KATRINA MCCLENNY, CLERK